In the
               Court of Appeals
       Second Appellate District of Texas
                at Fort Worth
              ___________________________
                   No. 02-20-00341-CV
              ___________________________

   SANAA ALESA AND WAFAA ALZAYATNA, Appellants

                               V.

ASHLEY ALEXANDRIA MEYER AND SAM ALMASRI, Appellees




           On Appeal from the 48th District Court
                  Tarrant County, Texas
              Trial Court No. 048-299710-18


       Before Wallach, J.; Sudderth, C.J.; and Gabriel, J.
             Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

       Pro se Appellants Sanaa Alesa and Wafaa Alzayatna filed a notice of appeal on

October 28, 2020, complaining of the motion to withdraw of their attorney, Appellee

Sam Almasri. 1 That same day, we notified Appellants of our concern that we lack

jurisdiction over this appeal because the trial court had not signed an order on the

withdrawal motion, and, even if the trial court had signed an order on the withdrawal

motion, that order would not be a final judgment or an appealable interlocutory order.

We informed Appellants that unless they or any party furnished this court with a

signed copy of the order on the withdrawal motion and a response showing grounds

for continuing the appeal by November 17, 2020, we would dismiss this appeal for

want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f). We have received no

response.

      This court has appellate jurisdiction only of appeals from final judgments and

from interlocutory orders that the Texas Legislature has specified are appealable.

Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see, e.g., Tex. Civ. Prac. &

Rem. Code Ann. § 51.014. Such judgments or orders must be signed. See Tex. R. App.

P. 26.1; Advanced Tech. Transfer & Intellectual Prop. Grp. LLC v. City of Fulshear, No. 14-

18-01065-CV, 2019 WL 4071945, at *1 (Tex. App.—Houston [14th Dist.] Aug. 29,

2019, no pet.) (per curiam) (mem. op.). There is no signed order or judgment in this


       The motion to withdraw does not appear to have been filed.
       1




                                            2
case.

        Even if the trial court had signed an order granting the motion to withdraw,

that order would not be an appealable interlocutory order. In re K.L., No. 02-17-

00219-CV, 2017 WL 3184684, at *1 (Tex. App.—Fort Worth July 27, 2017, no pet.)

(per curiam) (mem. op.); Davis v. Tex. Dep’t of Family & Protective Servs., No. 03-10-

00624-CV, 2010 WL 4367076, at *1 (Tex. App.—Austin Nov. 5, 2010, no pet.) (mem.

op.).

        The trial court has not signed an appealable interlocutory order or a final

judgment. We therefore dismiss this appeal for want of jurisdiction. See Tex. R. App.

P. 42.3(a), 43.2(f).

                                                    Per Curiam

Delivered: December 17, 2020




                                          3